Title: To Thomas Jefferson from John Milledge, 10 March 1808
From: Milledge, John
To: Jefferson, Thomas


                                                
                            Sir,
                            City of Washington,  10th. March 1808
                        

                        I have lately received the inclosed papers from Capt. Putnam of Georgia, with a request that I would lay them before you.
                  Very respectfully—Your Ob Svt
                        
                            Jn Milledge
                     
                        
                    